Citation Nr: 0730581	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the claim.

This case was previously before the Board in April 2004, at 
which time it was remanded for additional development to 
include an examination for the purpose of addressing the 
etiology of the veteran's current low back disorder.  As a 
preliminary matter, the remand directives have been 
substantially completed, and a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current low back 
disorder is causally related to active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in March 2001, 
which is clearly prior to the October 2001 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification by letters dated in November 2001, 
April 2004, June 2005, November 2005, February 2006, and July 
2006.  Taken together, these letters informed the veteran of 
the evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board acknowledges that none of the aforementioned 
notification letters provided to the veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the Board acknowledges that an error by VA 
in providing notice of the information and evidence necessary 
to substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).  However, in this case, it 
is observed that this information was included as part of the 
June 2007 Supplemental Statement of the Case.  Moreover, the 
focus of this case is whether the veteran's current low back 
disorder is causally related to active service, for which, as 
detailed above, he received adequate notification.  In short, 
the outcome of this case does not depend upon the information 
discussed by the Dingess holding.  The Board also notes that, 
for the reasons stated below, the preponderance of the 
evidence is against the claim, and it must be denied.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  Consequently, 
the Board concludes that the veteran has not been prejudiced 
by this lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claims.  
He has indicated that he does not want a Board hearing in 
conjunction with this appeal.  Moreover, he was accorded VA 
medical examinations in August 2001, January 2003 and August 
2006 regarding this case.  An additional medical opinion was 
promulgated in August 2006 based on review of his claims 
folder.  Consequently, for these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
grant of service connection for a low back disorder.

The veteran essentially contends that his current low back 
disorder is due to an injury he sustained when he jumped from 
a second story window while on active duty.

The Board acknowledges that the veteran's service medical 
records confirm he jumped from a second story window in June 
1962, during his period of active duty.  However, these 
records only refer to feet injuries, and there is no 
reference to any back injury at that time.  Further, the 
service medical records do not otherwise indicate any low 
back problems during his active service.  In fact, his spine 
was clinically evaluated as normal on his July 1964 
separation examination, and he did not indicate any back 
problems at either this examination or on his concurrent 
Report of Medical History.

The Board also notes that the first post-service medical 
evidence of a low back disorder appears to be records dated 
in December 2000, approximately 36 years after his separation 
from active duty.  Moreover, the medical treatment records 
contain references to a work-related back injury in 1999.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board acknowledges that competent medical evidence has 
been submitted in support of the veteran's claim.  
Specifically, private medical statements dated in January 
2002 from R. A., M.D. (hereinafter, "Dr. A") and A. L. C., 
M.D. (hereinafter, "Dr. C").  Dr. A stated that the veteran 
injured his back when he jumped from a second story window 40 
years earlier while in the military, and opined that he 
subsequently developed a spondylolytic area at the L5-S1 pars 
during this fall, which subsequently required surgery.  Dr. C 
also noted the veteran's account of his purported in-service 
back injury, as well as a subsequent twisting injury while 
unloading a Ryder truck.  Moreover, Dr. C stated that there 
was no question in his mind that the current disability began 
with the purported in-service injury.  In a subsequent May 
2003 statement, Dr. C noted that he had reviewed the 
veteran's VA medical records, that he saw no evidence that 
the veteran's injury did not occur during his military 
service, and that he stood by his opinion from the January 
2002 statement.

Despite the foregoing, the Board has already noted that there 
is no indication that the veteran actually injured his back 
at the time he jumped from the second story window in June 
1962.  As noted above, the service medical records only refer 
to feet injuries, and there is no indication he was treated 
for any back problems while on active duty.  Simply put, 
these opinions are not in accord with the confirmed events of 
the veteran's active service as documented by his service 
medical records.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that 
is based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative).

In addition, the Board observes that Dr. A did not indicate 
that the veteran's records had been reviewed.  While Dr. C 
noted he had reviewed VA medical records in conjunction with 
his opinion, he did not indicate he had reviewed the claims 
folder, in particular the service medical records.  In Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents that would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).

The Board further notes that a January 2003 VA spine 
examination diagnosed degenerative disc disease to L5-S1, 
status-post posterior surgical fusion of L5-S1.  In an April 
2003 addendum, the examiner opined, after review of the 
claims folder, that it would not be at least as likely as not 
that the veteran's current back pain is related to his 
reported in-service injury.  Similarly, in a subsequent 
August 2006 VA medical opinion, which was based upon review 
of the claims folder, the clinician opined that it was at 
least as likely as not that the findings of degenerative disc 
disease in the lumbar spine, and the findings associated with 
that of spinal stenosis, and a mild spondylolisthesis were 
the result of his years of driving a truck and the fact that 
he was now 66 years of age; that it was most likely age-
related changes.  

As the aforementioned VA medical opinions were based upon a 
review of the VA claims folder, as well as an accurate 
medical history, the Board finds that they are entitled to 
more weight in the instant case.  While the veteran's 
representative criticized the August 2006 VA medical opinion 
on the basis that age is not to be taken into account in 
evaluating disabilities, this refers to regulations 
pertaining to the assignment of disability rating(s) under 
38. C.F.R. Part 4, and not the present issue of whether the 
current disability is causally related to service.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a low back disorder, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


